     Case 2:19-cv-08484-VBF-FFM Document 20 Filed 05/18/20 Page 1 of 1 Page ID #:172



 1
 2
                                                                                JS-6
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
10     BRO. M VESEY EL,                         )   No. 2:19-cv-08484-VBF-FFM
                                                )
11                        Plaintiff,            )
                                                )   JUDGMENT
12                 v.                           )
                                                )
13     DEPARTMENT OF CHILDREN                   )
       FAMILY SERVICE(S) et al.,                )
14                                              )
                          Defendants.           )
15                                              )
16           Judgment is hereby entered in favor of all the defendants and against the plaintiff
17     Bro. M Vesey El. IT IS SO ADJUDGED.
18
19     Dated: May 18, 2020
20
                                                     VALERIE BAKER FAIRBANK
21                                                     United States District Judge
22
23
24
25
26
27
28
